Citation Nr: 1737672	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-40 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a brain disability to include traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from February 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned in November 2014.  A transcript of the hearing has been associated with the claims file.

The Board notes that although the Veteran filed a claim for service connection for TBI, and it has been developed and adjudicated as such, the evidence of record shows diagnoses of other brain diagnoses (e.g., mini strokes).  In light of the decision by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to encompass the other brain diagnoses.

The Board remanded the claim in January 2015.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The probative, competent and credible evidence (to include the service records and the Veteran's lay statements) does not support a finding that the Veteran experienced a traumatic brain injury in service. 

2.  The Veteran's current tinnitus was first manifested many years after his service and has not been medically related to his service. 

3.   The Veteran does not have a diagnosis of traumatic brain injury residuals; nor did his residuals of past mini-strokes manifest in service or for many years thereafter, and they have not been medically related to his service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
  
2.  The criteria for service connection for a brain disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Letters sent to the Veteran in November 2009 and January 2011 provided compliant notice.  During the November 2014 hearing, the Veteran's representative noted that there were separate development procedures required when a Veteran claims that an injury or disability occurred during work on specialized matters, presumably referring to VBA Fast Letter 09-52.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, 5(a).  Pursuant to VBA Fast Letter 09-52, when a Veteran claims that an injury or disability occurred during a Special Operations assignment a Special Operations development paragraph must be included in the VCAA letter.  In a January 2015 remand the Board directed he RO to provide appropriate notice.  The Veteran was provided an additional compliant VCAA letter in April 2015.   Thus, the duty to notify has been satisfied.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records, VA treatment records, and evidence submitted by the Veteran, including his lay statements.  The Veteran asserted that he served in Vietnam on a temporary duty assignment from January 1961 through June 1963, and alternatively, during that same time period, he was in a country not yet at war gathering intelligence.  See November 2014 Hearing Transcript; January 2011 Correspondence.  The Veteran stated that he was assigned to the 126th Transportation Detachment, Intelligence Research, located at Arlington Hall, and worked with personnel from the Central Intelligence Agency and Defense Intelligence Agency.  See November 2014 Hearing Transcript.  In support of his claims, the Veteran submitted a letter of commendation dated in July 1962 and a buddy statement from T.I., dated in May 2010, which discussed the Veteran's work with the 126th Transportation Detachment.

In May 2015 and January 2016, the RO requested more specific information regarding the Veteran's assignment location.  In an August 2016 notice, the Defense Personnel Records Information Retrieval System (DPRIS) indicated that it was unable locate records related to the incident.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Although no VA examination was accorded to the Veteran, the Board finds that no such development is warranted based upon the facts of this case.  In pertinent part, there is medical evidence which diagnoses the current disabilities but, as detailed below, the record does not indicate his disabilities are due to or incurred during service.  Only the Veteran's contentions indicate a relationship with service, which is insufficient to trigger an examination since in these circumstances the validity of the assertions would require competent medical evidence.

The Veteran testified during a Board hearing in November 2014 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as tinnitus (an organic disease of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis
 
The Veteran reported that while on special assignment in Vietnam, a rocket exploded causing him to become unconscious.  November 2014 Hearing Transcript.  He further reported that the next day he had a headache, was nauseous and unable to eat, experienced ringing in the ears and dizziness.  He reported that since that incident he has had tinnitus and brain disability symptoms, claimed as TBI.   
Regarding tinnitus, the Veteran is competent to report symptoms capable of observation by a lay person, i.e. ringing in the ears, the Board finds that Veteran's testimony sufficient to establish a current diagnosis of tinnitus.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

As to the Veteran's brain disability, the medical evidence shows a May 2008 MRI showed evidence of chronic lacunar infarcts affecting the right cerebellar hemisphere, right caudate nucleus, and deep left posterior frontal white matter.  These findings were interpreted as "evidence of past mini strokes."  Thus, the Veteran has a current brain diagnosis, albeit not TBI.   

The issues that remain disputed are whether the Veteran's tinnitus and/or brain diagnoses are related to the incident described in service or had their onset in service.  To this end, the Board finds that there is not sufficient evidence relating the Veteran's tinnitus and brain diagnoses to service.  

The Veteran indicated and his personnel records confirm that he served as photographer in service.  See DD 214; November 2014 Hearing Transcript.  As noted above, however, there is no objective evidence verifying the incident the Veteran described in Vietnam.  

The Veteran indicated that he reported his tinnitus symptoms during each physical examination in service and was told the symptoms would eventually go away.  See January 2011 Statement.  However, the Veteran's service treatment records are silent for complaints of ear pain or ringing of the ear.  Similarly, the Veteran's treatment records do not show complaints of or treatment for a brain condition.   During the Veteran's April 1963 separation physical examination he denied experiencing TBI symptoms including frequent or severe headache and dizziness or fainting spells.  He also denied ear, nose or throat trouble.  The Veteran's clinical evaluation was normal.  The Veteran's Military Occupational Specialty (MOS) of photographer is not listed to have a moderate or highly probably probability of hazardous noise exposure, which is often related to tinnitus.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4(e).  

The Veteran reported he did not seek treatment for his illnesses until 1998 when he began treatment at a VA medical center.  See January 2011 Correspondence.  A January 2001 VA treatment note shows complaints of left side tinnitus.  See VA Treatment Records.  

Regarding the Veteran's brain injury claim, a January 2002 VA treatment note indicated that the Veteran's head was "normocephalic without signs of trauma."  The Veteran's treating physician ordered an MRI after the Veteran complained of an episode of acute loss of ability to use his right hand that resolved only partially over a few days, but caused residual loss of fine motor skill.  Notably, prior to this incident the VA treatment records are silent for symptoms of brain dysfunction, and there is no indication that the Veteran described his in service injury during treatment. 

A May 2008 MRI showed no acute intracranial findings or evidence for intracranial mass lesion; chronic lacunar infarcts affecting the right cerebellar hemisphere, right caudate nucleus, and deep left posterior frontal white matter; and findings suggestive of ischemic change centrally within the pons.  In a May 2008 letter, VA Dr. C.S.D. interpreted the MRI results stating, "[The Veteran's] MRI scan showed evidence of past ministrokes, with nothing the radiologist would characterize as recent.  This may very well explain the episode you had with your right arm and hand function.  This is usually associated with high blood pressure and small vessel cardiovascular disease (which is related to cholesterol).  We have increased your blood pressure medicine since your last visit, and I think we should be more aggressive with your cholesterol."   

The Veteran asserts that the fact that the cardiologist did not characterize the mini strokes as "recent" and the fact that a February 2007 letter from Dr. C.S.D. reports "normal total cholesterol" establishes that his mini strokes were related to a TBI in service.  See June 2012 Correspondence.  However, neither the physician who performed the MRI or Dr. C.S.D. reported any indication of TBI or related the Veteran's current diagnoses to service. 

In support of his contentions, the Veteran submitted internet articles that discuss the relationship between stroke and TBI, brain injuries in service, and tinnitus.  See May 2008 Correspondence; June 2010 Correspondence.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the articles submitted by the Veteran do not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.

The Board has also considered the Veteran's assertions that his tinnitus and brain diagnoses are related to an incident in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here the Veteran is not competent to opine as to the etiology of his current diagnoses. 

In addition, the available medical evidence does not show complaints of tinnitus disability until January 2001, which is over 37 years after separation from service, and there is no objective evidence of continuity of symptoms.  Therefore, presumptive service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a brain disability, to include TBI, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


